Citation Nr: 0112215	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
September 1970.  

This appeal arises from a June 1997 rating decision of the 
Roanoke, Virginia, regional office (RO) which denied an 
increased evaluation for the veteran's service-connected 
PTSD, evaluated as 30 percent disabling, and which denied a 
total disability evaluation based upon individual 
unemployability.  The notice of disagreement was received in 
October 1997.  The statement of the case was issued in 
October 1998.  The veteran's substantive appeal was received 
in December 1998.


REMAND

The veteran contends that a higher disability evaluation is 
warranted for his service-connected PTSD.  He says he suffers 
from sudden and unexplainable episodes of anger.  He 
maintains that the symptoms of his PTSD prevent him from 
maintaining and/or obtaining substantially gainful 
employment.  The veteran argues the RO erred by trying to 
differentiate between the symptoms of his service-connected 
PTSD and those of his non-service-connected cognitive and 
mental disorders.  He states the symptoms of these disorders 
overlap each other.

A review of the record shows that the veteran was granted 
service connection for PTSD in February 1993.  The award was 
based, in part, on the findings of a June 1992 VA psychiatric 
examination.  Significantly, after reviewing the reports of 
psychological and neuropsychiatric testing as well as the 
veteran's claims folder, two VA psychiatrists concluded that 
the veteran described and endorsed the symptoms required to 
meet the criteria for PTSD.  They also found that he suffered 
from significant co-morbidity from cognitive deficits, which 
were most probably from prolonged substance dependence and 
possibly aggravated by hypothyroidism and the residuals of 
head injuries.  The examiners said that the findings of the 
tests were not indicative of schizophrenia.  The examiners 
also stated that the veteran was unemployable due to his 
cognitive and mental disorders.

The veteran was afforded VA psychiatric examinations in 
February 1996 and April 1997 as part of claims for increased 
compensation.  The reports of those examinations contain 
strikingly different conclusions as compared to those noted 
in the June 1992 examination report.  Of note, following the 
February 1996 examination, the veteran was diagnosed as 
suffering from PTSD, cannabis abuse, and psychotic disorder, 
not otherwise specified.  The examiner opined that the 
veteran's symptom history was consistent with schizoaffective 
disorder or bipolar disorder with psychotic features.  He 
indicated that there could be some organic component to the 
veteran's hallucinations and delusions.  In this regard, the 
examiner stated the symptoms of the veteran's PTSD were 
"relatively minor compared to the psychotic processes at 
hand."

An even more profoundly different conclusion was made in the 
April 1997 examination report.  The veteran was diagnosed as 
only having chronic paranoid schizophrenia in partial 
remission.  Moreover, the examiner found that the veteran 
clearly did "not" meet the criteria for PTSD.  The examiner 
said it was not clear to him how the veteran achieved the 
diagnosis of PTSD in the past.  

We are troubled by the widely disparate findings of the 
aforementioned VA examinations.  The Board therefore 
concludes that another VA examination is necessary in order 
to properly determine the nature and severity of the 
veteran's PTSD.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  Further, the Court of 
Appeals for Veterans Claims has stated that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Wisch v. 
Brown, 8 Vet.App. 139 (1995) (medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied upon as evidence against a claim); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

VA has long recognized a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet.App. 
90 (1990).  As this matter is being returned for additional 
development, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected PTSD.

Finally, we note that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Since this case is being returned to the RO for 
further evidentiary development, the RO should ensure that 
any additional evidentiary development or other procedures 
that may be required by this new law are accomplished.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers, to include Norfolk Community 
Services Board, who have treated him for his 
service-connected psychiatric condition since 
March 1997.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.


2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the Hampton VA Medical Center 
(VAMC) and any other identified VA facility 
since April 1997.  Once obtained, all records 
must be associated with the claims folder.

3.  After the above has been accomplished, 
the RO should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  The 
veteran and his representative should be 
notified of the date, time, and place of the 
examination in writing.  In conjunction with 
the examination, the examiner must review the 
claims folder.  Such tests as the examiner 
deems necessary should be performed.  

a.  The examiner should be asked to 
enter a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) Scale on 
Axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should state an opinion as to 
the degree of industrial inadaptability 
due to the veteran's service-connected 
PTSD.  If employment is not feasible due 
solely to the service-connected 
disability, the examiner should so 
state.  The examiner should discuss 
social impairment due to the service-
connected PTSD, as it affects industrial 
adaptability.

b.  The examiner should also be asked 
whether it is feasible to dissociate the 
symptoms of any non-service-connected 
cognitive or psychiatric disorder (to 
include paranoid schizophrenia) from his 
service-connected PTSD.  If such 
dissociation is possible, the examiner 
should specify which symptoms and/or 
manifestations are attributable solely 
to the veteran's service-connected 
psychiatric disability, as opposed to 
any non-service-connected disability.  

4. Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, including 
if the requested examination does not include 
all test reports, special studies or opinions 
requested, appropriate corrective action is 
to be implemented.

5.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

6.  When the above development has been 
completed, the case should be reviewed by the 
RO.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


